Exhibit 10.2

AMENDMENT NO. 4 TO TERM LOAN AGREEMENT

This AMENDMENT NO. 4 TO TERM LOAN AGREEMENT (this "Amendment") is dated as of
January 20, 2006, by THE PACIFIC LUMBER COMPANY, a Delaware corporation
("Palco"), THE BRITT LUMBER CO., INC., a Delaware corporation ("Britt" and
together with Palco, the "Borrowers"), the Loan Parties signatory hereto, CREDIT
SUISSE, NEW YORK BRANCH (f/k/a Credit Suisse First Boston, acting through its
New York Branch) as administrative agent (the "Administrative Agent") for itself
and the Lenders under and as defined in the Credit Agreement (as hereinafter
defined), and the Lenders. Unless otherwise specified herein, capitalized terms
used in this Amendment shall have the meanings ascribed to them by the Credit
Agreement.

RECITALS

WHEREAS, the Borrowers, the Administrative Agent and the Lenders have entered
into that certain Term Loan Agreement, dated as of April 19, 2005 (as amended,
supplemented, restated or otherwise modified from time to time, the "Credit
Agreement");

WHEREAS, the parties hereto have agreed to, among other things, increase
permitted unsecured debt by $3,000,000 which may be used to prepay the Loans (as
defined in the Revolving Credit Agreement);

NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Administrative Agent and
Lenders hereby agree as follows:

SECTION 1.    Amendment to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended by amending and resting the definition of "Applicable Margin" as
follows:

"Applicable Margin" shall mean (a) with respect to the Loan comprising each ABR
Borrowing, (i) as of the Closing Date through and including November 17, 2005,
5.00% per annum, (ii) as of November 18, 2005 through and including February 28,
2006, 7.00% per annum and (iii) as of February 28, 2006, 5.00% per annum and (b)
with respect to the Loans comprising each Eurodollar Borrowing (i) as of the
Closing Date through and including November 17, 2005, 6.00% per annum, (ii) as
of November 18, 2005 through and including February 28, 2006, 8.00% per annum
and (iii) as of February 28, 2006, 6.00% per annum."

SECTION 2.    Amendment to Section 6.01(i). Section 6.01(i) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

"(i) (A) other unsecured Indebtedness of Palco to Holdings in an aggregate
amount not to exceed $9,000,000 at any time outstanding in accordance with the
terms of that certain Subordinated Intercompany Note, dated as of April 19,
2005, executed by Palco, Holdings and the other persons party thereto; provided,
however that such unsecured Indebtedness does not mature, and no payments of any
kind may be made on

 


--------------------------------------------------------------------------------



 

or with respect thereto, until six (6) months after the Maturity Date and (B)
other unsecured Indebtedness of the Borrowers and the Subsidiaries in an
aggregate amount not to exceed $500,000 at any time outstanding."

SECTION 3.    Effectiveness. The effectiveness of this Amendment is subject to
the satisfaction of each the following conditions precedent:

(a)          this Amendment shall have been duly executed and delivered by the
Borrower, the Loan Parties, the Administrative Agent and each Lender; and

(b)          the representations and warranties contained herein shall be true
and correct in all respects.

SECTION 4.    Representations and Warranties. In order to induce the
Administrative Agent and each Lender to enter into this Amendment, each Loan
Party hereby represents and warrants to the Administrative Agent and each
Lender, which representations and warranties shall survive the execution and
delivery of this Amendment, that:

(a)          all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Amendment, except (i) to the extent that any such
representations and warranties expressly relate to an earlier date, (ii) the
existence of an Event of Default which has occurred and is continuing (and for
the avoidance of doubt, such Event of Default is in no respect being waived or
cured by this Amendment) as a result of a breach of Section 7(g) of the Credit
Agreement relating to the breach of Section 6.11 (Minimum Combined EBITDA) of
the Revolving Credit Agreement in respect of the period ending November 30,
2005, and (iii) breach of Section 6.11 (Minimum Combined EBITDA) of the Credit
Agreement and Revolving Credit Agreement which may occur in respect of the
period ending December 31, 2005, the Administrative Agent having been previously
notified of items (ii) and (iii);

(b)          the execution, delivery and performance by such Loan Party of this
Amendment has been duly authorized by all necessary corporate action required on
its part and this Amendment, and the Credit Agreement is the legal, valid and
binding obligation of such Loan Party enforceable against such Loan Party in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;

(c)          neither the execution, delivery and performance of this Amendment
by such Loan Party, the performance by such Loan Party of the Credit Agreement
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Loan
Party's certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Loan Party or any of
its Subsidiaries is a party or by which any Loan Party or any of its
Subsidiaries or any of their property is bound, except in any such case to

 

 


--------------------------------------------------------------------------------



 

the extent such conflict or breach has been waived herein or by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof; and

(d)          other than as described in Section 4(a)(ii) above, no event has
occurred which has resulted, or would result in, the occurrence of a Default or
Event of Default.

SECTION 5.

Reference to and Effect Upon the Credit Agreement.

(a)          Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and

(b)          The amendment set forth herein is effective solely for the purposes
set forth herein and shall be limited precisely as written, and shall not be
deemed to (i) be a consent to any amendment, waiver or modification of any other
term or condition of the Credit Agreement or any other Loan Document, (ii)
operate as a waiver or otherwise prejudice any right, power or remedy that the
Administrative Agent or the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or any other Loan Document or (iii)
constitute a waiver of any provision of the Credit Agreement or any Loan
Document, except as specifically set forth herein. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to "this Agreement",
"herein", "hereof" and words of like import and each reference in the Credit
Agreement and the Loan Documents to the Credit Agreement shall mean the Credit
Agreement as amended hereby. This Amendment shall be construed in connection
with and as part of the Credit Agreement.

SECTION 6.    Costs And Expenses. As provided in Section 9.05 of the Credit
Agreement, the Borrower agrees to reimburse Administrative Agent for all fees,
costs, and expenses, including the reasonable fees, costs, and expenses of
counsel or other advisors for advice, assistance, or other representation in
connection with this Amendment.

SECTION 7.    Reaffirmation of Guaranties. The Loan Parties signatory hereto
hereby reaffirm their Guarantees of the Obligations, taking into account the
provisions of this Amendment.

SECTION 8.    GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 9.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute part of this
Amendment for any other purposes.

SECTION 10.                Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument.

(signature page follows)

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.

BORROWERS:

 

THE PACIFIC LUMBER COMPANY

 

By: /s/ Gary L. Clark                                        

Name: GARY L. CLARK                                

 

Title:

VP, Finance & Administration and CFO

 

 

BRITT LUMBER CO., INC.

 

By: /s/ Gary L. Clark                                        

Name:   GARY L. CLARK                              

 

Title:

VP, Finance & Administration and CFO

 

 

CREDIT SUISSE, NEW YORK BRANCH, as Administrative Agent

 

By: /s/ David Dodd                                          

Name: DAVID DODD                                    

 

Title:

VICE PRESIDENT

 

 

By: /s/ Mikhail Faybusovich                            

Name: /s/ MIKHAIL FAYBUSOVICH

 

Title:

ASSOCIATE

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 



GSO CREDIT OPPORTUNITIES FUND (HELIOS), as a Lender        

 

 

By: /s/ Louis Salvatore                                    

Name: Louis Salvatore                                    

 

Title:

Managing Director

 

 

CREDIT OPPORTUNITIES FUND (EMPLOYEE), as a Lender              

 

By: /s/ Louis Salvatore                                    

Name: Louis Salvatore                                    

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above by below Persons in their capacity as Loan Parties and not as a
Borrower.

SALMON CREEK LLC

 

By: /s/ Gary L. Clark                                        

Name: GARY L. CLARK                                

 

Title:

CEO

 

 

SCOTIA INN INC.

 

By: /s/ Gary L. Clark                                        

Name: GARY L. CLARK                                

 

Title:

VP, Finance & Administration and CFO

 

 

MAXXAM GROUP INC.

 

By: /s/ Gary L. Clark                                        

Name: GARY L. CLARK                                

 

Title:

Vice President and CFO

 

 

 

 

 

 

 

 

 

 

CH\818266.4

 

 

 